Dostbk, C. J.
(concurring) : I concur in the decision of this case, but only upon the assumption that the “fellow-servant act” of 1874 is not an amendment of the general railroad-incorporation law. If it were such, I should have no doubt of the power of the legislature to impose upon railroad corporations the obligation to respond in damages for injuries *156negligently inflicted by one of their employees upon another, whether engaged in the non-hazardous branches of. the railroad service or otherwise. This would result from section 1, article 12, of the constir tution, which ordains that “ corporations may be created under general laws ; but all such laws may be amended or repealed.” The act in question has been, however, regarded as applying not only to railroad corporations proper, but to other kinds of corporations and to individuals engaged in the business of operating railroads. (Union Trust Co. v. Thomason, 25 Kan. 1; Rouse v. Harry, 55 Kan. 589, 40 Pac. 1007.) If it can be thus extended to cover such classes of cases, it cannot be regarded as a mere amendment of the railroad-incorporation act, but must be considered as a remedial statute, applying rather to the business of railroad operation than as attaching qualifications and conditions to the exercise of railroad franchises. The questions herein suggested were not discussed before us, and as to what should be the proper view to be taken of them I have no matured judgment. However, I yield formal assent to the decision made, but without feeling myself bound by it as in other and ordinary cases.